DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuchte JP2009-270175 A1(JP175).
JP175 teaches a process of forming an oxide film on the surface of an Cu member comprising contacting a metal pipe with seawater(i.e. NaCl)(abstract), wherein the metal pipe may be a copper alloy[0056].  
Regarding claims 1-3 and 6-8, JP175 further teaches injecting ozone into the seawater[0010-0018].  Additionally, Fig.1 of JP175 and related discussions shows that the seawater is pumped into the copper pipe(i.e. a Cl ion containing solution being injected into the copper pipe).  Since the seawater as taught by JP175 reads on the claimed Cl ion containing solution,  it would have inherently reduce interference on the formation of the copper oxide film from a shearing force to the inner surface of the Cu pipe due to the flow of the seawater through the Cu pipe as claimed.  

Regarding claim 12, the pH of seawater is typically in the range of 7.5-8.4, which falls within the claimed pH range.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP175.
The teachings of JP175 are discussed in section 4 above.  
Regarding claim 9, JP175 further teaches that the optimum ozone concentration is 0.1-10ppm[0056], which overlaps the claimed oxygen concentration. Therefore, a prima facie case of obviousness exists.  See MPEP 2144.05.
	Regarding claim 10, the ozone as taught by JP175 is very similar to oxygen(i.e. O3 vs O2), one of ordinary skill in the art would have found it obvious substituted oxygen with ozone with expected success since ozone and oxygen are functionally equivalent as sources of oxygen.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-270175 A1(JP175) and further in view of JP2003-239085(JP085).

JP085 teaches a pretreatment step of using an acid washing comprising diluted hydrochloric acid for the purpose of descaling.
Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the acid descaling step as taught by JP085 into the process of JP175 in order to descale the metal surface prior to subsequent treatment steps as taught by JP085.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
In the remarks, applicant argues that JP175 does not teach claimed process that reduces the interference of the formation of the oxide layer on the inner surface of the pipe.
The examiner does not find applicant’s argument convincing because the seawater as taught by JP175 is materially the same as claimed Cl ion containing solution and has the same pH.  The ozone in the seawater of JP175 has very similar concentration, one of ordinary skill in the art would have expected that the ozone containing seawater pumped into the Cu pipe in the process of JP175 would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733